UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-02955 NRM Investment Company (Exact name of registrant as specified in charter) NRM Investment Company c/o Mr. John H. McCoy, Jr. NRM Investment Company 280 Abrahams Lane Villanova, PA 19085 (Address of principal executive offices)(Zip code) Same (Name and address of agent for service) Registrant’s telephone number, including area code: 610-527-7009 Date of fiscal year end: August 31st Date of reporting period: May 31, 2011 Form N-Q ITEM 1 NRM INVESTMENT COMPANY SCHEDULE OF INVESTMENTS AS OF 5/31/2011 01/31/11 FACE DESCRIPTION STATE MATURITY CALL DATE RATE MARKET AS A CUSIP VALUE VALUE PERCENTAGE IN THOUSANDS SHORT TERM 60934N542 FEDERATED PA MUNI PA TOTAL SHORT TERM 0.82% MUNICIPAL BONDS GENERAL OBLIGATION BONDS 72509GH7 PITTSBURGH PA 03/01/12 5.000% 725209GY0 PITTSBURGH PA 09/01/12 5.000% 7178807S1 PHILA SD PA GO PA 08/01/15 8/1/12 5.625% 725209FD7 PITTSBURGH PA 09/01/16 5.250% 745145YU0 PUERTO RICO PA 07/01/17 5.500% 968657DE3 WILL CNTY IL 11/15/24 5.000% TOTAL GENERAL OBLIGATION BONDS 9.04% HOUSING BONDS 130329LV5 15 CALIF HSG FIN AG CA 02/01/14 10.250% 546276BT2 LOUISIANNA LOC LA 04/15/39 4/15/16 4.250% TOTAL HOUSING BONDS 1.75% OTHER REVENUE BONDS 701382HO7 PARKLAND SCHOOL DISTRICT PA 09/01/07 5.000% 717823T99 PHILA GAS WORKS PA 08/01/11 5.000% 017292VN0 ALLEGHENY CTY PA 11/01/11 5.000% 708836FF3 PA INFRASTRUCTURE INVEST AUTH. PA 09/01/12 5.000% 717893PF2 PHILADELPHIA WATER PA 07/01/14 5.000% 709221JS5 PA STATE TPK PA 12/01/14 5.250% 79165TFX4 50 ST. LOUIS MUNICIPAL FINANCE MO 02/15/15 2/15/12 5.250% 709221JT3 PA STATE TPK PA 12/01/15 5.250% 70917RJE6 PA HGH ED PA 01/01/16 1/1/13 5.500% 01728RBJ7 ALLEGHENY CTY HGH ED BLDG AUTH PA 03/15/16 6/15/12 5.500% 70917NQL1 PA HGH ED PA 06/15/16 6/15/12 5.000% 717823J58 PHILA GAS WORKS PA 08/01/16 8/1/13 5.250% 64983QC31 NEW YORK STATE DORM AUTHORITY NY 07/01/17 7/1/16 5.000% 165579EC3 CHESTER COUNTY IDA PA 11/01/18 5.000% 888808DA7 TOBACCO SETTLEMENT FIN CORP NJ 06/01/19 6/1/17 5.000% 709208EC2 PA PUBLIC SCHOOL BUILDINGS PA 05/15/22 5.000% 70917RWW1 PA HGH ED PA 08/15/22 8/15/19 4.750% 657905EQ4 NORTH CAROLINA MEDICAL CENTER NC 08/01/26 2/1/17 5.250% 017357VE1 ALLEGHENY CTY-SEWER PA 12/01/23 12/1/15 5.000% 928077GP5 VIRGINIA PORT AUTHORITY VA 07/01/30 7/1/19 4.500% 70917RL86 PA HGH ED PA 11/01/30 11/1/20 5.000% TOTAL OTHER REVENUE BONDS 42.20% TOTAL MUNICIPAL BONDS 53.00% SHARES COMMON STOCKS 14052H506 CAPITAL TRUST INC. CLASS A 02209S103 ALTRIA GROUP 00206R102 AT&T AUTOMATIC DATA PROCESSING 09247X101 BLACKROCKINC BRISTOL MYERS SQUIBB CATERPILLAR 20825C104 CONOCOPHILLIPS CONSOLIDATED EDISON DUPONT EI EATON CORP 30161N101 EXELON CORP GENERAL ELECTRIC GENUINE PARTS 37733W105 GLAXO PLC HOME DEPOT INTEL JOHNSON & JOHNSON KIMBERLY CLARK 50075N104 KRAFT FOODS MCDONALDS 58933Y105 MERCK 55261F104 M & T BANK NYSE EURONEXT NORFORK SOUTHERN CORP PROCTER & GAMBLE ROYAL DUTCH 89151E109 TOTAL S A SPONSORED ADR UNITED PARCEL SERVICE V F CORP 92343V104 VERIZON COMMUNICATION 94106L109 WASTE MANAGEMENT TOTAL COMMON STOCKS 24.49% MUTUAL FUNDS VANGUARD PRECIOUS METALS PIMCO COMMODITIES REAL RETURN TOTAL MUTUAL FUNDS 10.30% * OTHER SECURITIES ISHARES GOLD TRUST 78463V107 SPDR GOLD TRUST 46625H365 JP MORGAN ALERIAN ML ETN TOTAL OTHER SECURITIES 11.41% TOTAL PORTFOLIO 100.00% * AT THE TIME OF PURCHASE, MUTUAL FUNDS REPRESENTED APPROXIMATELY 8% OF THE PORTFOLIO VALUE. NRM INVESTMENT COMPANY FORM N-Q QUARTER ENDED 05/31/11 Item II DISCLOSURE CONTROLS AND PROCEDURES AND INTERNAL CONTROL OVER FINANCIAL REPORTING: GENERAL The Fund has no employees and Fund’s various compliance and reporting functions have been managed by entering into arrangements with third party providers. Lines of communication have been established with the Fund’s President and/or Board of Directors and the various third party service providers. The officer signing this report has concluded that the Fund’s disclosure controls and procedures are effective. Accounting The Fund’s accounting functions have been outsourced to Raymond J. Keefe, CPA who is independent with respect to the Fund. He records the transactions authorized by others and preparesmonthly internal financial statements and external financial statements semi-annually. Any irregularities noted by Mr. Keefe are directly reported to the President. In addition, Mr. Keefe is also responsible for tax reporting and tax compliance. Investing Prior to November 30, 2005 the Fund’s investment advisory contract was on a non- discretionary basis.The Investment Advisor in connection with the President and Board of Directors approved all significant investment decisions. From November 30, 2005 to date, the investment advisory contract was and remains on a discretionary basis. Quarterly reporting to the Board is required. Legal and Compliance The Fund’s attorney, Edward Fackenthal, is responsible for keeping the Fund updated as to the various regulatory requirements. In addition, he manages the actual SEC filing requirements. He also serves as the Fund’s compliance officer. Mr. Fackenthal has direct access to the Board of Director and the Fund’s President. NRM INVESTMENT COMPANY FORM N-Q QUARTER ENDED 05/31/11 Item III Certifications pursuant to Rule30a-2(a)under the Investment Company Act of 1940 (17 CFR 270.30a-2(a)) attached hereto as Exhibit99.CERT. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant) NRM Investment Company By: s/ John H. McCoy John H. McCoy President, Chief Executive Officer and Chief Financial Officer Date: July 14, 2011
